DETAILED ACTION
This Notice of Allowance is in response to applicants’ amendment and remarks filed 03/05/2021.  Claims 5, 10, 13, and 19 have been canceled, and Claims 1, 2, 6, 8, 11, 12, 14-16, and 20 have been amended.  Claims 1-4, 6-9, 11, 12, 14-18, and 20 are currently pending and have been considered as follows.
The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
The prior office actions are incorporated herein by reference.  In particular, the observations with respect to claim language, and response to previously presented arguments.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 6-9, 11, 12, 14-18, and 20 are allowed.
Examiner’s Statement for Reasons of Allowance
The following is an examiner’s statement of reasons for allowance:
In interpreting the currently amended claims in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.
Independent Claims 1, 8, 12, and 15 are allowed for the reasons argued by applicants in the remarks filed on 03/05/2021. Claims 2-4, 6, 7, 9, 11, 14-18, and 20 depend upon respective independent claims above and are allowed by virtue of their dependencies.
Although the prior art ZINDER (US 20170005804 A1) teaches “storage system includes an resource repository and transaction repository that stores submitted blockchain transactions. A new resource issuance request is received, and a new resource is added to the resource repository in response. A new blockchain transaction is generated and published to the blockchain. In correspondence with publishing to the blockchain, the transaction storage is updated with information that makes up the blockchain transaction and some information that was not included as part of the blockchain transaction. The transaction storage is updated when the blockchain is determined to have validated the previously submitted blockchain transaction” [Abstract]),
None of the prior art of record teaches individually or in combination the limitations listed below as recited in the independent claims [emphasis added]:
[Claim 1] “receiving a read request for subject data, wherein the read request specifies a read request key; identifying, from the at least one key of the payload, the key that matches the read request key; identifying the pointer associated with the key that matches the read request key; obtaining, from the object database, the requested subject data comprising the subject attribute value associated with the identified pointer; and returning the requested subject data”;
[Claim 8] “receiving a read request for financial transaction data, wherein the read request specifies a read request key; identifying, from the at least one key of the payload, the key that matches the read request key; obtaining the requested financial transaction data from the appended block of the hash chain by retrieving, from the at least one subject attribute value, the subject attribute value associated with the key that matches the read request key; and returning the requested financial transaction data”;
[Claim 12] “wherein the communication interface is further configured to receive a request for subject data, wherein the read request specifies a read request key; and wherein the hash chain processing engine is further configured to: identify, from the at least one key of the payload, the key that matches the read request key; identify, from the at least one pointer in the appended block of the hash chain, the pointer associated with the key that matches the read request key; obtain, from the object database, the requested subject data comprising the subject attribute value associated with the identified pointer; and return the requested subject data, via the communication interface”;
[Claim 15] “receive a read request for subject data, wherein the read request specifies a read request key; identify, from the at least one key of the payload, the key that matches the read request key; identify the pointer associated with the key that matches the read request key; obtain, from the object database, the requested subject data comprising the subject attribute value associated with the identified pointer; and return the requested subject data”.
The prior art of record cited consisted of the following references.
Haynes et al. (US 20140259123 A1) disclosed a request is received, by a storage server, to access a resource based on a filehandle for the resource. A 
Witchey (US 20150332283 A1) disclosed healthcare transactions associated with a stakeholder that are compiled into a chain of healthcare transaction blocks. The chain can be considered a chronicle of person's healthcare path through life. When a transaction is conducted, the corresponding healthcare parameters (e.g., inputs, outputs, clinical evidence, outcomes, etc.) are sent to one or more validation devices. The devices establish a validity of the transaction and generate a new block via a proof-of-work principle. Once the new block has been calculated it can be appended to the stakeholder's health care blockchain.
MANNING (US 20160191243 A1) disclosed a method of providing out-of-band security for a domain name system, comprising: storing domain name system resource records in a private blockchain associated with a domain name server; and retrieve domain name system resource records from the private blockchain responsive to a request to the domain name server for the domain name system resource records.
Anton et al. (US 20160344737 A1) disclosed a method including maintaining uniqueness of a "data organism" that has a hash history, referred to as a hastory, forming a unique identity based on previous transactions in which the data organism participated. The method may be usable to verify an original of the data organism, control copies, transfer ownership and/or audit the datastore. The hastory includes a set of blocks in a sequential chain, each block including a transaction record. A root hash is unique within the datastore for a given data within each block and a given block order of the sequential chain. A transaction record is deposited as a new block in the sequential and the root hash is re-calculated to evolve identity of the data organism.
However, the prior art of record, taken by itself or in any combination, do not anticipate or make obvious the invention of the present application and in particular the claim features listed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.
Zhao et al. (“Lightweight Backup and Efficient Recovery Scheme for Health Blockchain Keys”, March 2017, IEEE 13th International Symposium on Autonomous Decentralized System, pp. 229-234)
Tsurukawa (US 20090328218 A1)
Struttmann (US 20170366353 A1)
Castagna (US 20180139186 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth W Chang whose telephone number is (571)270-7530.  The examiner can normally be reached on Monday - Friday 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH W CHANG/Primary Examiner, Art Unit 2438                                                                                                                                                                                                        
    PNG
    media_image1.png
    35
    280
    media_image1.png
    Greyscale

03.11.2021